Citation Nr: 0423263	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted service connection for PTSD and assigned a 10 percent 
disability evaluation.  The veteran disagreed with the 
evaluation assigned and subsequently perfected an appeal of 
that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that specific additional development of the 
claim for a higher initial evaluation for PTSD is warranted.  
During the veteran's June 2003 PTSD examination, he reported 
receiving counseling and therapy for his PTSD, beginning in 
March 2003 at the Veterans Center in McKeesport.  Although it 
appears that the RO requested such records, no progress notes 
of that treatment are contained in the claims folder, nor has 
any response been provided; hence, all outstanding records 
from that facility should be obtained.  

During the June 2003 examination, the veteran also indicated 
that he has been prescribed medications by the VA PTSD clinic 
at Highland Drive.  Records from this facility for April and 
May 2003 are contained in the claims folder, however, it is 
unclear whether the veteran continues to receive psychiatric 
treatment from that facility.  The RO should request any 
outstanding records of psychiatric treatment from that 
facility.  In this regard, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, on remand, the RO should attempt to obtain the 
additional VA treatment records.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).

Additionally on the notice of disagreement, the veteran, 
through his representative, has contended that his disability 
has worsened since his last VA examination in June 2003.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Thus, an 
updated VA examination should be obtained.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The RO should request outpatient 
treatment records from the Highland Drive 
VA Medical Center since May 2003.  The RO 
should also request all treatment records 
from the Vet Center in McKeesport.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the veteran's PTSD.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

4.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for a 
higher initial rating for PTSD in light 
of all pertinent evidence and all 
pertinent legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

